                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


GLADYS D. DALLAS,

                       Plaintiff,

               v.                                             Case No. 18-C-1657

TEHASSI HILL,
BRANDON STEVENS,
TRISH KING,
LISA SUMMERS,
DANIEL GUZMAN KING,
DAVID P. JORDAN,
KIRBY METOXEN,
ERNIE STEVENS III, and
JENNIFER WEBSTER,

                       Defendants.


    DECISION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS



       Plaintiff Gladys D. Dallas, who is currently representing herself, filed the instant action

alleging that the defendants, who are members of the Oneida Business Committee, violated her

rights under the First Amendment of the United States Constitution and Article VII of the Oneida

Constitution when the Committee refused to convene a meeting of the Oneida Nation’s General

Tribal Council so that Dallas could address the Council regarding her petition for a $5,000 per

capita distribution to the tribal membership. Dallas filed an amended complaint on November 14,

2018. Presently before the court is the defendants’ motion to dismiss the amended complaint for

lack of federal jurisdiction and for failure to state a claim. For the following reasons, the motion

will be granted and the case dismissed.
                                       LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil Procedure “tests

the jurisdictional sufficiency of the complaint, accepting as true all well-pleaded factual

allegations and drawing reasonable inferences in favor of the plaintiffs.” Bultasa Buddhist Temple

of Chi. v. Nielsen, 878 F.3d 570, 573 (7th Cir. 2017). The plaintiff bears the burden of establishing

that the jurisdictional requirements have been met. Schaefer v. Transp. Media, Inc., 859 F.2d

1251, 1253 (7th Cir. 1988). If material factual allegations are contested, the proponent of federal

jurisdiction must “prove those jurisdictional facts by a preponderance of the evidence.” Meridian

Sec. Ins. Co. v. Sedowski, 441 F.3d 536, 543 (7th Cir. 2006). When the moving party “launches

a factual attack against jurisdiction, the district court may properly look beyond the jurisdictional

allegations of the complaint and view whatever evidence has been submitted on the issue to

determine whether in fact subject matter jurisdiction exists.” Apex Digital, Inc. v. Sears, Roebuck

& Co., 572 F.3d 440, 444 (7th Cir. 2009) (internal quotation marks and citations omitted).

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). Rule 8 mandates that a

complaint need only include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has held that a complaint must

contain factual allegations that “raise a right to relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). While a plaintiff is not required to plead detailed factual

allegations, she must plead “more than labels and conclusions.” Id. A simple, “formulaic

recitation of the elements of a cause of action will not do.” Id. In evaluating a motion to dismiss,

the court must view the plaintiff’s factual allegations and any inferences reasonably drawn from




                                                  2
them in a light most favorable to the plaintiff. Yasak v. Ret. Bd. of the Policemen’s Annuity &

Benefit Fund of Chi., 357 F.3d 677, 678 (7th Cir. 2004).

                   ALLEGATIONS OF THE AMENDED COMPLAINT

       The Oneida Nation is a federally recognized Indian tribe. See 83 Fed. Reg. 4235, 5238

(Jan. 30, 2018). Dallas is a member of the Oneida Nation. The defendants, who are also members

of the Oneida Nation, currently serve as members of the Oneida Business Committee, a nine-

person board elected by the qualified voters of the Nation to exercise executive and legislative

functions pursuant to the Nation’s Constitution. In April 2018, Dallas submitted a petition

requesting that the Committee call a meeting of the General Tribal Council to consider the

issuance of a $5,000 per capita payment to every enrolled member of the Nation within 45 days.

On June 8, 2018, the Nation’s Finance Administration issued a fiscal impact statement regarding

the effects of Dallas’ petition. It determined that in April 2018, there were 17,261 enrolled tribal

members. As a result, it would cost approximately $86,305,000 to make a per capita payment of

$5,000 to every tribal member. Ex. to Am. Compl., ECF No. 11-1 at 16–17. The Finance

Administration also noted that it would cost approximately $244,921 to hold a General Tribal

Council meeting regarding Dallas’ petition. Id. at 17. Based on the Financial Impact Statement

presented to the Oneida Business Committee, the Committee issued a public notice on June 29,

2018, indicating that it would not convene a General Tribal Council meeting on Dallas’ per capita

petition because “the Nation does not have the funds to make the suggested payment, the payment

cannot be made within the requested time period, and in order to try to make such a payment, it

would take almost two years to earn and accumulate the funds.” Id. at 30.

       Dallas alleges that the defendants acted outside the scope of their authority by refusing to

convene a meeting of the Nation’s General Tribal Council so that Dallas could address the Council



                                                 3
regarding her petition. Dallas alleges that the Committee’s refusal to convene a meeting violates

her right to freedom of speech under the First Amendment to the United States Constitution, the

corresponding provision of the Indian Civil Rights Act (ICRA), 25 U.S.C. §§ 1301–1303, and

Article VII of the Oneida Nation Constitution. Dallas asserts her claims are actionable under

federal civil rights statutes, 42 U.S.C. §§ 1983 and 1985.

                                            ANALYSIS

       The defendants argue that Dallas’ amended complaint should be dismissed for lack of

federal jurisdiction and for failure to state a claim. The defendants also assert that Dallas’ claims

are barred by tribal sovereign immunity. Because the court finds that Dallas’ claims should be

dismissed for lack of federal jurisdiction and for failure to state a claim, the court will not address

the defendants’ remaining arguments.

       Federal courts, as courts of limited jurisdiction, have subject matter jurisdiction over “all

civil actions arising under the Constitution, laws or treaties of the United States,” subject to those

limitations imposed by Congress. 28 U.S.C. § 1331. For a court to exercise federal question

jurisdiction, a well-pleaded complaint must establish “that federal law creates the cause of action

or that plaintiff’s right to relief necessarily depends on resolution of a substantial question of

federal law.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27–28 (1983).

After reviewing the amended complaint in this case, the court finds that neither the United States

Constitution nor any federal statute provides a basis for subject matter jurisdiction pursuant to 28

U.S.C. § 1331 or that Dallas’ right to relief necessarily depends on a resolution of federal law.

       As an initial matter, the First Amendment does not provide a basis for jurisdiction because

it does not apply to Indian tribes and tribal officials. “As separate sovereigns pre-existing the

Constitution, tribes have historically been regarded as unconstrained by those constitutional



                                                  4
provisions framed specifically as limitations on federal or state authority.” Santa Clara Pueblo

v. Martinez, 436 U.S. 49, 56 (1978); see also Nevada v. Hicks, 533 U.S. 353, 383–84 (2001)

(Souter, J., concurring) (“Indian tribes are not states of the union within the meaning of the

Constitution, and the constitutional limitations on states do not apply to tribes.” (internal citations

omitted)). In Native American Church of North America v. Navajo Tribal Council, 272 F.2d 131

(10th Cir. 1959), the Tenth Circuit was faced with the issue of whether the First Amendment and

Fourteenth Amendment apply to Indian tribes. In that case, the Native American Church of North

America filed an action against the Navajo Tribal Council, seeking to enjoin the enforcement of

an ordinance adopted by the Council making it an offense to introduce into the Navajo country a

bean known as peyote. The Church used peyote as part of its religious ceremonies and alleged

that the ordinance violated its rights and the rights of its members under the First, Fourth, and

Fifth Amendments to the United States Constitution. Id. at 132. The district court dismissed the

action, and the Church appealed.         The Tenth Circuit held that the First and Fourteenth

Amendments do not apply to Indian tribes. “The First Amendment applies only to Congress,” the

court reasoned, and “limits the powers of Congress to interfere with religious freedom or religious

worship.” Id. at 134. The First Amendment “is made applicable to the States only by the

Fourteenth Amendment.” Id. “Thus construed,” the court explained, “the First Amendment

places limitations upon the action of Congress and of the States.” Id. Because Indian tribes are

not States, and “[n]o provision in the Constitution makes the First Amendment applicable to

Indian nations nor is there any law of Congress doing so,” the court concluded that it thus follows

that neither, under the Constitution or the laws of Congress, do the Federal courts have jurisdiction

of tribal laws or regulations.” Id. at 135. In short, because the First Amendment does not apply




                                                  5
to the Nation and its tribal officers, the First Amendment does not provide a basis for federal

question jurisdiction.

       In addition, the ICRA does not provide a basis for federal jurisdiction. Although the ICRA

imposes “certain restrictions upon tribal governments similar, but not identical, to those contained

in the Bill of Rights and Fourteenth Amendment,” Santa Clara, 436 U.S. at 57, there is no private

cause of action against tribal officers based on the ICRA, other than habeas corpus to challenge

the legality of a tribe’s detention order. See id. at 64, 69–70 (“Creation of a federal cause of action

for the enforcement of rights created in Title I [of the ICRA] . . . would be at odds with the

congressional goal of protecting tribal self-government.” (citation omitted)). “Tribal courts have

repeatedly been recognized as appropriate forums for the exclusive adjudication of disputes

affecting important personal and property interests of both Indians and non-Indians” under the

ICRA. Id. at 65. In this case, Dallas is not seeking a writ of habeas corpus. Because Dallas does

not have a private cause of action against the Committee, the ICRA does not provide a basis for

federal question jurisdiction in this case.

       Dallas also cannot obtain relief under 42 U.S.C. §§ 1983 or 1985. Section 1983 imposes

civil liability on any person who, under color of state or territorial law, “subjects, or causes to be

subjected, any citizen of the United States or other person within the jurisdiction [of the United

States] to the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws” of the United States. 42 U.S.C. § 1983. The purpose of § 1983 is to “provide compensatory

relief to those deprived of their federal rights by state actors.” Felder v. Casey, 487 U.S. 131, 141

(1988). Dallas alleges that the defendants acted under color of territorial law in depriving her of

her right to address the Council. But the Nation is not a territory organized under the laws of the

United States. See Cherokee Nation v. Georgia, 30 U.S. 1, 17 (1831) (“The Supreme Court has



                                                  6
defined Indian Tribes as ‘domestic dependent nations.’”). It is clear that the Committee acted

under color of tribal law in deciding to deny Dallas’ request to convene a General Tribal Council

meeting regarding her petition. “A § 1983 action is unavailable ‘for persons alleging deprivation

of constitutional rights under color of tribal law.’” Burrell v. Armijo, 456 F.3d 1159, 1174 (10th

Cir. 2006) (quoting R.J. Williams Co. v. Ft. Belknap Hous. Auth., 719 F.2d 979, 982 (9th Cir.

1983)). Accordingly, § 1983 does not provide a basis for federal jurisdiction.

       Dallas alleges that the defendants conspired to interfere with her civil rights in violation

of 42 U.S.C. 1985. Section 1985 addresses conspiracies to prevent an officer of the United States

from discharging duties, conspiracies to obstruct or intimidate a party, witness, or juror in a court

of the United States; and conspiracies to deprive a person or class of people equal protection of

the laws, equal privileges and immunities, and voting rights. 42 U.S.C. §§ 1985(1)–(3). In this

case, Dallas is not a government official and is not a party, witness, or juror; therefore, § 1985(1)

and § 1985(2) do not apply to her case. A § 1985(3) claim does not create a claim for just any

conspiracy. Instead, to assert a claim under § 1985(3), a plaintiff must allege, “first, that the

defendants conspired; second, that they did so for the purpose of depriving any person or class of

persons the equal protection of the laws; and third, that the plaintiff was injured by an act done in

furtherance of the conspiracy.” Hartman v. Bd. of Trustees of Community College Dist. No. 508,

4 F.3d 465, 469 (7th Cir. 1993) (citation omitted). Dallas does not allege facts indicating that the

defendants conspired for the purpose of depriving her equal protection of the laws. Accordingly,

Dallas has failed to state a claim under § 1985.

       Finally, the defendants argue that the court lacks jurisdiction over Dallas’ Article VII

claim because federal courts lack jurisdiction to hear claims based on tribal law. See Runs After

v. United States, 766 F.2d 347, 352 (8th Cir. 1985) (concluding resolution of disputes involving



                                                   7
questions of interpretation of a tribal constitution and tribal law are not within the district court’s

jurisdiction). The court agrees that these disputes are within the jurisdiction of the tribal courts.

See Talton v. Mayes, 163 U.S. 376, 385 (1896) (Construction of tribal law is “solely a matter

within the jurisdiction” of the tribal courts); Basil Cook Enters., Inc. v. St. Regis Mohawk Tribe,

117 F.3d 61, 68 (2d Cir. 1997) (“These constitutional questions are, for good reason, matters of

tribal law reserved to the tribal judiciary to resolve.” (citing Santa Clara, 436 U.S. at 55–56

(Native American tribes have the authority to craft their own substantive law governing internal

matters and to enforce that law in their own fora))). Accordingly, Dallas’ claims under Oneida

law do not provide a basis for federal jurisdiction. For these reasons, Dallas’ amended complaint

must be dismissed for lack of subject matter jurisdiction and for failure to state a claim.

                                          CONCLUSION

       The defendants’ motion to dismiss (ECF No. 15) is GRANTED, and the case is dismissed.

The Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 29th day of January, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court




                                                  8
